DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         ROBERT L. MARTIN,
                             Appellant,

                                      v.

   LAKESIDE AT TAMARAC CONDOMINIUM ASSOCIATION, INC.,
                        Appellee.

                               No. 4D21-2137

                               [April 21, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John B. Bowman, Judge; L.T. Case No. CACE19-005199.

   Robert L. Martin, Tamarac, pro se.

   Daniel C. Lopez of Frank Perez-Siam, P.A., Miami, for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., FORST and Artau, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.